DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
This application contains claims directed to the following patentably distinct species: 
Species A, Figures 1-6;
Species B, Figures 7-12;
Species C, Figures 13-14;
Species D, Figures 15-18;
Species E, Figures 19-30;
Species F, Figures 31-35;
Species G, Figures 36-38;
Species H, Figures 39-43;
Species I, Figure 44;
Species J, Figures 45-60;
Species K, Figure 61.
The species are independent or distinct because Species A describes a liner 100 that is collapsible with side walls, front wall, and base panel that includes a gel pack in the middle layer, Species B describe a liner 100 that further comprises an alternative configuration for the base panel 102, the base panel 102 contains a plurality of discrete gel packs separated by the crease 126, such that one gel pack is located in the base panel 102 in the area between the side wall 108 and the crease 126, and a second gel pack is located in the base panel 102 in the area between the side wall 110 and the crease 126, Species C describe a liner with a lid configuration, lid gussets 150a, 150b extend from the front wall 104 and the rear wall 106, and front and back lids 152a, 152b extend from the opposing side walls 108, and lid gussets 150a, 150b comprise the same three layers, specifically, an interior layer 138, a rigid middle layer 134, and an exterior layer 132, Species D describe liner 1500 with additional creases 1514a, 1514b extend along the front wall 104 and the rear wall 106 from proximate the base wall 102, and including additional rigid, insulation, or temperature control layers, Species E describe liner 1900 further comprises right and left lids 1952a, 1952b that are attached to the opposite side walls 108, 110, and the liner further comprise four straps 1920 are each attached to the respective opposing side walls, Species F describe a liner with right and left lids of differing length such that one lid extends past the lid gussets 150a, 150b and when the right and left lids are closed they overlap, and the left and right lids contains a latching mechanism 1966a, 1966b, such as one or more magnets, a hook-and-loop fastener, etc., on the exterior of the lids, Species G describe the liner 3600 is collapsible to permit the liner 3600 to be easily transported or stored while empty with a plurality of discrete gel packs may be located in each wall 104, 106, 108, 110, such as by using a grid of spaced-apart gel packs, and Species H describe an insulated crate liner 10100 comprising of a rectangular structure and is collapsible to permit the liner 10100 to be easily transported or stored while empty, and a lid flap portion 10114 is configured in such a way when the liner 10100 is in a collapsed configuration the interior can still be accessed, Species I describe a liner with a lid further comprising of a second stationary portion 10160 that is attached to the front wall 10104 and a portion of each of the opposite side walls 10108, 10110 and covers a portion of the opening of the liner 10100 proximate the front wall 10104 and extending between the opposite side walls 10108, 10110. The second stationary portion 10160 and the lid flap portion 10114 each contains a closure mechanism 10162a, 10162b, such as one or more magnets, a hook-and-loop fastener, Species J describe an insulated crate liner 10100 with a tamper-resistant clasp may be used in place of, or in addition to, the tab 10150. The tamper-resistant clasp comprising a mechanism such as a pair of loops or the like 10164a, 10164b, Species K describe a lid that further comprises a second stationary portion 101702 that is attached to the front wall 10104 and covers a portion of the opening of the liner 10100 proximate the front wall 10104, and third and fourth stationary portions 10704 each attached to a portion of the opposing side wall 10108, 10110 and each covering a portion of the opening of the liner 10100. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claims are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
the species or groupings of patentably indistinct species require a different field of
search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARIO ANTONIO DELEON whose telephone number is (571)272-8687. The examiner can normally be reached Monday-Friday 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry Daryl Fletcher can be reached on 571-270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DARIO ANTONIO DELEON/Examiner, Art Unit 3763                                                                                                                                                                                                        
/ELIZABETH J MARTIN/Primary Examiner, Art Unit 3763